Case 18-07762-JJG-11          Doc 16    Filed 10/12/18    EOD 10/12/18 11:09:56        Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                            )      Chapter 11
                                                  )
FAYETTE MEMORIAL HOSPITAL                         )      CASE NO. 18-07762-JJG-11
ASSOCIATION, INC.                                 )
                Debtor.                           )


                                         APPEARANCE

         Terry E. Hall and the firm of Faegre Baker Daniels LLP, pursuant to Rule B-9010-1(a)(1)

of the Local Rules of the United States Bankruptcy Court for the Southern District of Indiana,

hereby enter their appearance as counsel for Comerica Bank in the above-referenced bankruptcy

proceeding.

         Comerica Bank requests that all notices, pleadings and documents be served on its

counsel, addressed to:

                               Terry E. Hall (#22041-49)
                               Faegre Baker Daniels LLP
                               300 North Meridian Street, Suite 2700
                               Indianapolis, IN 46204
                               Telephone: (317) 237-1230
                               Facsimile: (317) 237-1000
                               terry.hall@faegrebd.com

                                             Respectfully submitted,

                                             FAEGRE BAKER DANIELS LLP


                                             /s/ Terry E. Hall

Terry E. Hall (#22041-49)                     Counsel for Comerica Bank.
Faegre Baker Daniels LLP
300 North Meridian Street, Suite 2700
Indianapolis, IN 46204
Telephone: (317) 237-1230
Facsimile: (317) 237-1000
Terry.hall@faegrebd.com


US.120360666.01
Case 18-07762-JJG-11         Doc 16     Filed 10/12/18      EOD 10/12/18 11:09:56         Pg 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2018, a copy of the foregoing pleading was filed
electronically. Notice of this filing will be sent to the following parties through the Court's
Electronic Case Filing System. Parties may access this filing through the Court's system.



                                              /s/ Terry E. Hall




                                                 2
US.120360666.01
